DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "said distal articulation joint" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “said second articulation joint”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 18-32 and 37-38 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Spivey et al. (US 2011/0295242 A1).
Regarding claim 18, Spivey discloses a surgical instrument assembly (surgical tool 6000; Fig. 127), comprising: a shaft (elongated shaft assembly 6008) defining a longitudinal axis (Fig. 124); an end effector assembly (end effector 6012), comprising: a first jaw (component 6022); and a second jaw (component 6024) movable relative to said first jaw ([0355]); a flexible rotary drive member (knife bar 6530 that is flexible as it is fabricated from material that can accommodate the articulation of the surgical end effector and rotates relative to knife rack gear 6540; [0376]-[0377]) extending through said shaft and into said end effector assembly (Fig. 131; [0376]-[0377]), wherein said flexible rotary drive member is rotatable and longitudinally translatable (as knife bar 6530 rotates relative to knife rack gear 6540 and translates to axially transmit the cutting instrument; [0377]); an articulation region (articulation joint 6100; Fig. 127), wherein said end effector assembly (6012) is attached to and articulatable relative to said shaft by way of said articulation region ([0356]), and wherein said articulation region comprises: a proximal articulation joint (at 6040 and 6043) comprising a proximal support member (6043); and a distal articulation joint (at 6043 and 6042; Fig. 127) comprising a distal support member (6042); a first cable actuator (cable 6144 and/or cable 6146) attached to said proximal articulation joint (Fig. 128) configured to articulate said end effector within a first plane (TA1-TA1) relative to said shaft (Fig. 128; [0359]); and a second cable actuator (cable 6150 and/or cable 6152) attached to said distal articulation joint (Fig. 128) configured to articulate said end effector within a second plane (TA2-TA2) relative to said shaft (Fig. 128; [0359]), wherein said first plane and said second plane are different (Fig. 128).
Regarding claim 19, Spivey discloses wherein said proximal articulation joint (at 6040 and 6043) further comprises a proximal joint portion (portion of spine assembly 6102 within proximal articulation joint; Fig. 130) pivotable within said proximal support member (Fig. 130; [0356]), and wherein said distal articulation joint (at 6043 and 6042) further comprises a distal joint portion (portion of spine assembly 6102 within distal articulation joint; Fig. 130) pivotable within said distal support member (Fig. 130; [0356]).
Regarding claim 20, Spivey discloses wherein said first cable actuator (6144 and/or 6146) and said second cable actuator (6150 and/or 6152) are configured to constrain said proximal joint portion and said distal joint portion longitudinally relative to said shaft (via articulation control arrangement 6160; [0362]-[0363]).
Regarding claim 21, Spivey discloses wherein said proximal support member (6043) and said distal support member (6042) define a central passage (lumen therethrough) therethrough configured to receive said flexible rotary drive member therethrough (Fig. 129), and wherein said proximal support member and said distal support member are configured to support said flexible rotary drive member during articulation of said end effector assembly relative to said shaft ([0376]-[0377]).
Regarding claim 22, Spivey discloses wherein said first cable actuator (6144 and/or 6146) is coupled to said proximal joint portion (proximal portion of 6102 at pivot pins 6122; Fig. 128), and wherein said second cable actuator (6150 and/or 6152) is coupled to said distal joint portion (distal portion of 6102 at pivot pins 6124; Fig. 128).
Regarding claim 23, Spivey discloses an articulation lock (articulation locking system 6380; [0369]).
Regarding claim 24, Spivey discloses wherein said end effector assembly (6012) further comprises a replaceable staple cartridge (staple cartridge 6034) comprising a plurality of staples (staples therein) removably stored therein ([0355]).
Regarding claim 25, Spivey discloses a surgical instrument assembly (surgical tool 6000; Fig. 127), comprising: a shaft (elongated shaft assembly 6008) defining a longitudinal axis (Fig. 124); an end effector assembly (end effector 6012), comprising: a first jaw (component 6022); and a second jaw (component 6024) movable relative to said first jaw ([0355]); a flexible rotary drive shaft (knife bar 6530 that is flexible as it is fabricated from material that can accommodate the articulation of the surgical end effector and rotates relative to knife rack gear 6540; [0376]-[0377]) configured to be rotated and translated longitudinally (as knife bar 6530 rotates relative to knife rack gear 6540 and translates to axially transmit the cutting instrument; [0377]); an articulation region (articulation joint 6100; Fig. 127), wherein said end effector assembly (6012) is attached to and articulatable relative to said shaft by way of said articulation region ([0356]), and wherein said articulation region comprises: a proximal articulation joint (at 6040 and 6043) comprising a proximal support member (6043); and a distal articulation joint (at 6043 and 6042; Fig. 127) comprising a distal support member (6042), wherein said flexible rotary drive shaft (6530) extends through said proximal support member and said distal support member (Fig. 131; [0376]-[0377]); a first cable (cable 6144 and/or cable 6146) configured to articulate said end effector within a first plane (TA1-TA1) relative to said shaft (Fig. 128; [0359]); and a second cable (cable 6150 and/or cable 6152) configured to articulate said end effector within a second plane (TA2-TA2) relative to said shaft (Fig. 128; [0359]), wherein said first plane and said second plane are different (Fig. 128).
Regarding claim 26, Spivey discloses wherein said proximal articulation joint (at 6040 and 6043) further comprises a proximal joint portion (portion of spine assembly 6102 within proximal articulation joint; Fig. 130) pivotably supported within said proximal support member (6043; Fig. 130; [0356]), and wherein said distal articulation joint (at 6043 and 6042) further comprises a distal joint portion (portion of spine assembly 6102 within distal articulation joint; Fig. 130) pivotably supported within said distal support member (Fig. 130; [0356]).
Regarding claim 27, Spivey discloses wherein said first cable (6144 and/or 6146) and said second cable (6150 and/or 6152) are configured to constrain said proximal joint portion and said distal joint portion longitudinally relative to said shaft (via articulation control arrangement 6160; [0362]-[0363]).
Regarding claim 28, Spivey discloses wherein said proximal support member (6043) and said distal support member (6042) define a central passage (lumen therethrough) therethrough configured to receive said flexible rotary drive member therethrough (Fig. 129), and wherein said proximal support member and said distal support member are configured to support said flexible rotary drive member during articulation of said end effector assembly relative to said shaft ([0376]-[0377]).
Regarding claim 29, Spivey discloses wherein said first cable (6144 and/or 6146) is coupled to said proximal joint portion (proximal portion of 6102 at pivot pins 6122; Fig. 128), and wherein said second cable (6150 and/or 6152) is coupled to said distal joint portion (distal portion of 6102 at pivot pins 6124; Fig. 128).
Regarding claim 30, Spivey discloses an articulation lock (articulation locking system 6380; [0369]).
Regarding claim 31, Spivey discloses wherein said end effector assembly (6012) further comprises a replaceable staple cartridge (staple cartridge 6034) comprising a plurality of staples (staples therein) removably stored therein ([0355]).
Regarding claim 32, Spivey discloses a surgical instrument assembly (surgical tool 6000; Fig. 127), comprising: a shaft (elongated shaft assembly 6008) defining a longitudinal axis (Fig. 124); an end effector assembly (end effector 6012), comprising: a first jaw (component 6022); and a second jaw (component 6024) movable relative to said first jaw ([0355]); a replaceable staple cartridge (staple cartridge 6034); and an anvil (anvil 6024); a flexible rotary drive shaft (knife bar 6530 that is flexible as it is fabricated from material that can accommodate the articulation of the surgical end effector and rotates relative to knife rack gear 6540; [0376]-[0377]) configured to be rotated and translated longitudinally to actuate a plurality of end effector functions (as knife bar 6530 rotates relative to knife rack gear 6540 and translates to axially transmit the cutting instrument distally and proximally; [0377]); a first articulation joint (at 6040 and 6043) comprising a first support member (6043); and a second articulation joint (at 6043 and 6042; Fig. 127) comprising a second support member (6042), wherein said flexible rotary drive shaft (6530) extends through said first support member and said second support member (Fig. 131; [0376]-[0377]); a first cable (cable 6144 and/or cable 6146) configured to articulate said end effector within a first plane (TA1-TA1) relative to said shaft by way of said first articulation joint (Fig. 128; [0359]); and a second cable (cable 6150 and/or cable 6152) configured to articulate said end effector within a second plane (TA2-TA2) relative to said shaft (Fig. 128; [0359]) by way of said second articulation joint, wherein said first plane and said second plane are different (Fig. 128).
Regarding claim 37, Spivey discloses an articulation lock (articulation locking system 6380; [0369]).
Regarding claim 38, Spivey discloses wherein said replaceable staple cartridge (staple cartridge 6034) comprising a plurality of staples (staples therein) removably stored therein ([0355]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 33-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spivey et al. (US 2011/0295242 A1) in view of Hinman et al. (US 2005/0273084 A1).
Regarding claims 33-36, Spivey discloses wherein said first cable (6144 and/or 6146) and said second cable (6150 and/or 6152) are configured to constrain said proximal joint portion and said distal joint portion longitudinally relative to said shaft (via articulation control arrangement 6160; [0362]-[0363]), wherein said proximal support member (6043) and said distal support member (6042) define a central passage (lumen therethrough) therethrough configured to receive said flexible rotary drive member therethrough (Fig. 129), and wherein said proximal support member and said distal support member are configured to support said flexible rotary drive member during articulation of said end effector assembly relative to said shaft ([0376]-[0377]), and wherein said first cable (6144 and/or 6146) is coupled to said proximal joint portion (proximal portion of 6102 at pivot pins 6122; Fig. 128), and wherein said second cable (6150 and/or 6152) is coupled to said distal joint portion (distal portion of 6102 at pivot pins 6124; Fig. 128).
Spivey fails to disclose wherein said first articulation joint further comprises a first ball joint pivotably supported within said first support member, and wherein said second articulation joint further comprises a second ball joint pivotably supported within said second support member, wherein said first cable and said second cable are configured to constrain said first ball joint and said second ball joint longitudinally relative to said shaft, and wherein said first cable is coupled to said first ball joint, and wherein said second cable is coupled to said second ball joint.
However, Hinman teaches a surgical instrument assembly (Fig. 3B), comprising a shaft (elongate shaft 112) defining a longitudinal axis (Figs. 3A-3B); an end effector assembly (108, 109), comprising: a first jaw (grasping jaw 108); a second jaw movable relative to the first jaw (jaw 109; [0051]), a flexible drive shaft (actuating cable 148) to actuate a plurality of end effector functions (such as opening and closing jaws; [0053]); a first articulation joint (at 132, 124) comprising a first support member (busing 132; Figs. 2A-2C); and a second articulation joint (at 130, 124) comprising a second support member (busing 130), wherein said flexible drive shaft (148) extends through said first and second support members (Figs. 4-5); a first cable (cable 135) configured to articulate said end effector within a first plane (depending on movement of cables 135) relative to the shaft by way of said first articulation joint; and a second cable (cable 134) configured to articulate said end effector within a second plane relative to said shaft by way of said second articulation joint ([0053]), wherein said first articulation joint further comprises a first ball joint (convex protrusion 127) pivotably supported within said first support member (132; Fig. 2C), and wherein said second articulation joint further comprises a second ball joint (convex protrusion 123) pivotably supported within said second support member (130; Fig. 2C), wherein said first cable and said second cable are configured to constrain said first ball joint and said second ball joint longitudinally relative to said shaft ([0057]), wherein said first support member (132) and said second support member (130) define a central passage therethrough 5311262595.1Application Serial No. 16/814,284Preliminary Amendment dated November 24, 2021configured to receive said flexible drive shaft therethrough (Figs. 2C, 4), and wherein said first support member (132) and said second support member (130) are configured to support said flexible drive shaft during articulation of said end effector assembly relative to said shaft ([0053]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute for the articulation system of Spivey the articulation system of Hinman which includes ball joints as claimed rather than pivot pins. The substitution of one articulation system for another would have yielded the predictable result of articulating the end effector in two different planes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771